DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,043,879. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 1 of the instant application correspond across the column to the like lettered elements of claim 1 of patent 11,043,879 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.
It is clear that all the elements of the application claim 1 are to be found in patent claim 1 as the application claim 1 fully encompasses patent claim 1. The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic" invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. 

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,043,879. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 8 of the instant application correspond across the column to the like lettered elements of claim 7 of patent 11,043,879 and although the claims at issue are not identical, they are not patentably distinct from each other as presented in the table.
It is clear that all the elements of the application claim 8 are to be found in patent claim 7 as the application claim 8 fully encompasses patent claim 7. The difference between the application claim 8 and the patent claim 7 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claim 8 of the patent is in effect a “species” of the “generic" invention of the application claim 7.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 8 is anticipated by claim 7 of the patent, it is not patentably distinct from claim 7 of the patent.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,043,879. Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 14 of the instant application correspond across the column to the like 
It is clear that all the elements of the application claim 14 are to be found in patent claim 13 as the application claim 14 fully encompasses patent claim 13. The difference between the application claim 14 and the patent claim 13 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claim 13 of the patent is in effect a “species” of the “generic" invention of the application claim 14.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 14 is anticipated by claim 13 of the patent, it is not patentably distinct from claim 13 of the patent.

Application 17/328,088
Patent 11,043,879 - Application 16/262,879
1. A method comprising: 

(a) rendering, by a computing system, a 

(b) viewport of a multidimensional digital environment displayed on a graphical user interface to 

(c) determine a screen coverage metric of an object of interest on the viewport; and 

(d) rendering, by the computing system, the viewport of the multidimensional digital environment displayed on the graphical user interface to determine a metric of visibility of the object of interest on the viewport.

1. A method comprising: 

(a) rendering, by a computing system, a 

(b) viewport of a multidimensional digital environment displayed on a graphical user interface, wherein the 
viewport includes an object of interest, and wherein the object of interest is predetermined and includes a multidimensional digital object or a portion thereof, and wherein only the object of interest is rendered with a first set of colors; 

(d) determining a first number of pixels rendered with the first set of colors; determining a second number of pixels in the viewport, the second number of pixels representing the total number of pixels of the viewport; calculating a first ratio by dividing the first number of pixels by the second number of pixels; determining a geometrical area of projection (GAP) of the object of 


(a) rendering a viewport of a multidimensional digital environment displayed on a graphical user interface to determine a screen coverage metric of an object of interest on the viewport; and 

(b) rendering the viewport of the multidimensional digital environment displayed on the graphical user interface to determine a metric of visibility of the object of interest on the viewport.
7. A non-transitory computer readable medium comprising instructions which when executed by a processing system implements a method, comprising: 

(a) rendering a viewport of a multidimensional digital environment displayed on a graphical user interface, wherein the viewport includes an object of interest, and wherein the object of interest is predetermined and includes a multidimensional digital object or a portion thereof, and wherein only the object of interest is rendered with a first set of colors; 

(b) determining a first number of pixels rendered with the first set of colors; determining a second number of pixels in the viewport, the second number of pixels representing the total number of pixels of the viewport; calculating a first ratio by dividing the first number of pixels by the second number of pixels; 

(b) determining a geometrical area of projection (GAP) of the object of interest on the viewport wherein the GAP includes a total area projected by the object of interest in a normalized viewport space; and calculating a second ratio by dividing the first ratio by the GAP; wherein the method determines a metric of viewability of the object of interest.
14. A system, comprising: 

(a) a memory module; 

(b) a processing system comprising at least one hardware core coupled to the memory module configured to: 

(c) render a viewport of a multidimensional digital environment displayed on a graphical user interface to determine a screen coverage metric of an object of interest on the viewport; and 

(d) render the viewport of the multidimensional digital environment displayed on the graphical user interface to determine a metric of visibility of the object of interest on the viewport.


(a) a memory module; 

(b) a processing system comprising at least one hardware core coupled to the memory module configured to: 

(c) render a viewport of a multidimensional digital environment displayed on a graphical user interface, wherein the viewport includes an object of interest, and wherein the object of interest is predetermined and includes a multidimensional digital object or a portion thereof, and wherein only the object of interest is rendered with a first set of colors; determine a first number of pixels rendered with the first set of colors; determine a second number of pixels in the viewport, the second number of pixels representing the total number of pixels of the viewport; calculate a first ratio by dividing the first number of pixels by the second number of pixels; 

(d) determine a geometrical area of projection (GAP) of the object of interest on the viewport wherein the GAP includes a total area projected by the object of interest in a normalized viewport space; and calculate a second ratio by dividing the first ratio by the GAP; wherein the method determines a metric of viewability of the object of interest.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al. (U. S. Patent Application Publication 2001/0035868 A1, hereafter ‘868) and in view of Anonymous ("How to calculate screen area coverage of a 3D object," hereafter SCA) and further in view of Chen et al. (“A visual attention model for adapting images on small displays,” hereafter Chen).

Regarding claim 1, Uehara teaches a method comprising: rendering (‘868; ¶ 0002; ¶ 0035; performs perspective projection conversion of three-dimensional objects located within an imaginary three-dimensional space onto a projection plane in a viewpoint coordinate system thereby to display the objects on a screen of a display device), by a computing system (‘868; fig. 1; ¶ 0033-0034), a viewport (‘868; fig. 1, element 9, monitor; ¶ 0002) of a multidimensional digital environment displayed on a graphical user interface (‘868; ¶ 0002; ¶ 0035; performs perspective projection conversion of three-dimensional objects located within an imaginary three-dimensional space onto a projection plane in a viewpoint coordinate system thereby to display the objects within the imaginary three-dimensional space on a screen of a display device thus presenting the multidimensional digital environment as a graphical user interface); rendering (‘868; ¶ 0002; ¶ 0035; performs perspective projection conversion of three-dimensional objects located within an imaginary three-dimensional space onto a projection plane in a viewpoint coordinate system thereby to display the objects on a screen of a display device), by the computing system (‘868; fig. 1; ¶ 0033-0034), the viewport of the multidimensional digital environment displayed on the graphical user interface (‘868; ¶ 0002; ¶ 0035; performs perspective projection conversion of three-dimensional objects located within an imaginary three-dimensional space onto a projection plane in a viewpoint coordinate system thereby to display the objects within the imaginary three-dimensional space on a screen of a display device thus presenting the multidimensional digital environment as a graphical user interface) but does not explicitly teach to determine a screen coverage metric of an object of interest on the viewport; and to determine a metric of visibility of the object of interest on the viewport.
SCA, working in the same field of endeavor, however, teaches to determine a screen coverage metric of an object of interest on the viewport (SCA; pages 1-2); and 
Chen, also working in the same field of endeavor, teaches to determine a metric of visibility of the object of interest on the viewport (Chen; page 354, col. 2, section 2 through page 356, col. 1, including fig. 2) for the benefit of modeling user attention in viewing an object in an image viewport thus allowing image adaptation to techniques to be performed to accomplish predefined goals.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the object screen area coverage determination techniques with the metric of visibility of an object in a view port as taught by Chen with the methods and system for performing perspective conversion three-dimensional objects with an image processor for forming display images of the three-dimensional objects on a projection plane of a viewport for the benefit of modeling user attention in viewing an object in an image viewport thus allowing image adaptation to techniques to be performed to accomplish predefined goals.

In regard to claim 2, Uehara, SCA and Chen teach the method of claim 1 and further teach wherein determining the metric of visibility includes: calculating an intersection between at least a set of vertices of the object of interest and a frustum from a field of view from a camera (‘868; ¶ 0009; ¶ 0034; The perspective conversion matrix determines the position of the three-dimensional object, with respect to the viewpoint (camera), on the projection plane of the screen coordinate system) used to render (‘868; ¶ 0002; ¶ 0035; performs perspective projection conversion of three-dimensional objects located within an imaginary three-dimensional space onto a projection plane in a viewpoint coordinate system thereby to display the objects on a screen of a display device) the viewport of the multidimensional environment (‘868; Abstract; ¶ 0002; ¶ 0008; ¶ 0035; performs perspective projection conversion of three-dimensional objects three-dimensional space onto a projection plane in a viewpoint coordinate system thereby to display the objects on a screen of a display device; performs perspective projection conversion of vertex coordinates of a plurality of polygons forming three-dimensional objects located in an imaginary three-dimensional space based on perspective conversion matrix, and forms display images of the three dimensional objects on a projection plane of a viewpoint coordinate system).

Regarding claim 3, Uehara, SCA and Chen teach the method of claim 2 and further teach wherein a predetermined number of vertices of the object of interest are sampled (‘868; ¶ 0038; number of primitives varies with the importance and size of an object).

In regard to claim 4, Uehara, SCA and Chen teach the method of claim 3 and further teach wherein the total number of vertices that fall within the frustum are divided by the total number of the sampled vertices (SCA; pages 1-2).

Regarding claim 5, Uehara, SCA and Chen teach the method of claim 1 and further teach wherein the multidimensional digital environment is at least a three-dimensional environment (‘868; Abstract; ¶ 0002; ¶ 0008; performs perspective projection conversion of three-dimensional objects located within an imaginary three-dimensional space onto a projection plane in a viewpoint coordinate system thereby to display the objects on a screen of a display device; performs perspective projection conversion of vertex coordinates of a plurality of polygons forming three-dimensional objects located in an imaginary three-dimensional space based on perspective conversion matrix, and forms display images of the three dimensional objects on a three-dimensional space onto a projection plane in a viewpoint coordinate system thereby to display the objects on a screen of a display device; performs perspective projection conversion of vertex coordinates of a plurality of polygons forming three-dimensional objects located in an imaginary three-dimensional space based on perspective conversion matrix, and forms display images of the three dimensional objects on a projection plane of a viewpoint coordinate system).

In regard to claim 6, Uehara, SCA and Chen teach the method of claim 1 and further teach wherein the screen coverage metric is determined by dividing the number of pixels of the object of interest that are visible on the view port by the total number of pixels of the view port (SCA; pages 1-2).

Regarding claim 7, Uehara, SCA and Chen teach the method of claim 1 and further teach wherein determining the metric of visibility includes: determining a geometrical area of projection (GAP) of the object of interest on the viewport (SCA; pages 1-2; geometrical area of projection of the object of interest on the viewport).

In regard to claim 8, Uehara teaches a non-transitory computer readable medium (‘868; fig. 1, element 11, DVD-ROM) comprising instructions (‘868; ¶ 0007) which when executed by a processing system implements a method (‘868; fig. 3; ¶ 0007-0008; provide a display image forming method for the display of three-dimensional objects for a game system), comprising: three-dimensional space onto a projection plane in a viewpoint coordinate system thereby to display the objects within the imaginary three-dimensional space on a screen of a display device thus presenting the multidimensional digital environment as a graphical user interface); and rendering the viewport (‘868; ¶ 0002; ¶ 0035; performs perspective projection conversion of three-dimensional objects located within an imaginary three-dimensional space onto a projection plane in a viewpoint coordinate system thereby to display the objects on a screen of a display device) of the multidimensional digital environment displayed on the graphical user interface (‘868; ¶ 0002; ¶ 0033-0034; ¶ 0035; performs perspective projection conversion of three-dimensional objects located within an imaginary three-dimensional space onto a projection plane in a viewpoint coordinate system thereby to display the objects within the imaginary three-dimensional space on a screen of a display device thus presenting the multidimensional digital environment as a graphical user interface) but does not explicitly teach to determine a screen coverage metric of an object of interest on the viewport, and to determine a metric of visibility of the object of interest on the viewport.
SCA, working in the same field of endeavor, however, teaches to determine a screen coverage metric of an object of interest on the viewport (SCA; pages 1-2); and 
Chen, also working in the same field of endeavor, teaches to determine a metric of visibility of the object of interest on the viewport (Chen; page 354, col. 2, section 2 through page 356, col. 1, including fig. 2) for the benefit of modeling user attention in viewing an object in an 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the object screen area coverage determination techniques with the metric of visibility of an object in a view port as taught by Chen with the methods and system for performing perspective conversion three-dimensional objects with an image processor for forming display images of the three-dimensional objects on a projection plane of a viewport for the benefit of modeling user attention in viewing an object in an image viewport thus allowing image adaptation to techniques to be performed to accomplish predefined goals.

Regarding claim 9, Uehara, SCA and Chen teach the non-transitory computer readable medium of claim 8 and further teach wherein determining the metric of visibility includes: calculating an intersection between at least a set of vertices of the object of interest and a frustum from a field of view from a camera (‘868; ¶ 0009; ¶ 0034; The perspective conversion matrix determines the position of the three-dimensional object, with respect to the viewpoint (camera), on the projection plane of the screen coordinate system) used to render (‘868; ¶ 0002; ¶ 0035; performs perspective projection conversion of three-dimensional objects located within an imaginary three-dimensional space onto a projection plane in a viewpoint coordinate system thereby to display the objects on a screen of a display device) the viewport of the multidimensional environment (‘868; Abstract; ¶ 0002; ¶ 0008; ¶ 0035; performs perspective projection conversion of three-dimensional objects located within an imaginary three-dimensional space onto a projection plane in a viewpoint coordinate system thereby to display the objects on a screen of a display device; performs perspective projection conversion of vertex coordinates of a plurality of polygons forming three-dimensional objects located in an imaginary three-dimensional space based on perspective conversion matrix, and forms display images of the three dimensional objects on a projection plane of a viewpoint coordinate system).

In regard to claim 10, Uehara, SCA and Chen teach the non-transitory computer readable medium of claim 9 and further teach wherein a predetermined number of vertices of the object of interest are sampled (‘868; ¶ 0038; number of primitives varies with the importance and size of an object).

Regarding claim 11, Uehara, SCA and Chen teach the non-transitory computer readable medium of claim 9 and further teach wherein the total number of vertices that fall within the frustum are divided by the total number of the sampled vertices (SCA; pages 1-2).

In regard to claim 12, Uehara, SCA and Chen teach the non-transitory computer readable medium of claim 9 and further teach wherein the screen coverage metric is determined by dividing the number of pixels of the object of interest that are visible on the view port by the total number of pixels of the view port (SCA; pages 1-2).

Regarding claim 13, Uehara, SCA and Chen teach the method of claim 1, wherein determining the metric of visibility includes: determining a geometrical area of projection (GAP) of the object of interest on the viewport (SCA; pages 1-2; geometrical area of projection of the object of interest on the viewport).

In regard to claim 14, Uehara teaches a system (‘868; fig. 1; ¶ 0032-0033), comprising: a memory module (‘868; fig. 1; elements 2 and 3, ROM and RAM; ¶ 0033); a processing system (‘868; fig. 1; ¶ 0032-0033) comprising at least one hardware core (‘868; fig. 1, element 1, CPU; ¶ 0033) coupled to the memory module (‘868; fig. 1; elements 2 and 3, ROM and RAM; ¶ 0033) configured to: render a viewport (‘868; ¶ 0002; ¶ 0035; performs perspective projection conversion of three-dimensional objects located within an imaginary three-dimensional space onto a projection plane in a viewpoint coordinate system thereby to display the objects on a screen of a display device) of a multidimensional digital environment displayed on a graphical user interface (‘868; ¶ 0002; ¶ 0033-0034; ¶ 0035; performs perspective projection conversion of three-dimensional objects located within an imaginary three-dimensional space onto a projection plane in a viewpoint coordinate system thereby to display the objects within the imaginary three-dimensional space on a screen of a display device thus presenting the multidimensional digital environment as a graphical user interface); and render (‘868; ¶ 0002; ¶ 0035; performs perspective projection conversion of three-dimensional objects located within an imaginary three-dimensional space onto a projection plane in a viewpoint coordinate system thereby to display the objects on a screen of a display device) the viewport of the multidimensional digital environment displayed on the graphical user interface (‘868; ¶ 0002; ¶ 0033-0034; ¶ 0035; performs perspective projection conversion of three-dimensional objects located within an imaginary three-dimensional space onto a projection plane in a viewpoint coordinate system thereby to display the objects within the imaginary three-dimensional space on a screen of a display device thus presenting the multidimensional digital environment as a graphical user interface) but does not explicitly teach to determine a screen coverage metric of an 
SCA, working in the same field of endeavor, however, teaches to determine a screen coverage metric of an object of interest on the viewport (SCA; pages 1-2); and 
Chen, also working in the same field of endeavor, teaches to determine a metric of visibility of the object of interest on the viewport (Chen; page 354, col. 2, section 2 through page 356, col. 1, including fig. 2) for the benefit of modeling user attention in viewing an object in an image viewport thus allowing image adaptation to techniques to be performed to accomplish predefined goals.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the object screen area coverage determination techniques with the metric of visibility of an object in a view port as taught by Chen with the methods and system for performing perspective conversion three-dimensional objects with an image processor for forming display images of the three-dimensional objects on a projection plane of a viewport for the benefit of modeling user attention in viewing an object in an image viewport thus allowing image adaptation to techniques to be performed to accomplish predefined goals.

Regarding claim 15, Uehara, SCA and Chen teach the system of claim 14 and further teach wherein determining the metric of visibility includes: calculating an intersection between at least a set of vertices of the object of interest and a frustum from a field of view from a camera (‘868; ¶ 0009; ¶ 0034; The perspective conversion matrix determines the position of the three-dimensional object, with respect to the viewpoint (camera), on the projection plane of the screen coordinate system) used to render (‘868; ¶ 0002; ¶ 0035; performs perspective projection three-dimensional space onto a projection plane in a viewpoint coordinate system thereby to display the objects on a screen of a display device; performs perspective projection conversion of vertex coordinates of a plurality of polygons forming three-dimensional objects located in an imaginary three-dimensional space based on perspective conversion matrix, and forms display images of the three dimensional objects on a projection plane of a viewpoint coordinate system).

In regard to claim 16, Uehara, SCA and Chen teach the system of claim 15 and further teach wherein a predetermined number of vertices of the object of interest are sampled (‘868; ¶ 0038; number of primitives varies with the importance and size of an object).

Regarding claim 17, Uehara, SCA and Chen teach the system of claim 16 and further teach wherein the total number of vertices that fall within the frustum are divided by the total number of the sampled vertices (SCA; pages 1-2).

In regard to claim 18, Uehara, SCA and Chen teach the system of claim 14 and further teach wherein the multidimensional digital environment is at least a three-dimensional environment (‘868; Abstract; ¶ 0002; ¶ 0008; performs perspective projection conversion of three-dimensional objects located within an imaginary three-dimensional space onto a viewpoint coordinate system thereby to display the objects on a screen of a display device; performs perspective projection conversion of vertex coordinates of a plurality of polygons forming three-dimensional objects located in an imaginary three-dimensional space based on perspective conversion matrix, and forms display images of the three dimensional objects on a projection plane of a viewpoint coordinate system), and wherein the multidimensional digital object is at least a three-dimensional digital object (‘868; Abstract; ¶ 0002; ¶ 0008; performs perspective projection conversion of three-dimensional objects located within an imaginary three-dimensional space onto a projection plane in a viewpoint coordinate system thereby to display the objects on a screen of a display device; performs perspective projection conversion of vertex coordinates of a plurality of polygons forming three-dimensional objects located in an imaginary three-dimensional space based on perspective conversion matrix, and forms display images of the three dimensional objects on a projection plane of a viewpoint coordinate system).

Regarding claim 19, Uehara, SCA and Chen teach the system of claim 14, wherein the screen coverage metric is determined by dividing the number of pixels of the object of interest that are visible on the view port by the total number of pixels of the view port (SCA; pages 1-2).

In regard to claim 20, Uehara, SCA and Chen teach the system of claim 14 and further teach wherein determining the metric of visibility includes: determining a geometrical area of projection (GAP) of the object of interest on the viewport (SCA; pages 1-2; geometrical area of projection of the object of interest on the viewport).

Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 20100217666 A1	Method, and System of Detection of Viewing Objects Inserted in Web Pages – The percentage or proportion of the object (percentage of the area, of the total length, etc.) being displayed in the browser window (or the screen of the terminal if the window and screen coincide). Determining the displayed area of the object with respect to the total display area and a percentage or proportion of the object displayed is equal to or greater than a certain specified percentage.

US 20100177234 A1	Image Processing Device, Method, and Storage Medium – An image processing device appropriately extracts an entire object from an image even if the object is not completely included in an initial region designated by a user. The image processing device includes: a designation unit designating a position on the image; a setting unit setting a first combination consisting of a first object region candidate and a first background region candidate, and a second combination; a histogram generation unit generating a normalized color histogram of each of the regions; a similarity calculation unit calculating a similarity regarding each of the combinations; and a selection unit configured to select a combination from the first and second combinations so that the selected combination has the similarity lower than the similarity of the non-selected combination.  An extracted object region (pixels, for example) may be calculated using a color histogram method which allows counting of the total number of pixels in an object and histogram of the complete image yields the total number of pixels in the viewport.

Blinn	“Calculating Screen Coverage” – This month’s column describes a way to determine a reasonable screen extent enclosing an object even if some points are off the screen or, even worse, behind the viewer’s head. It’s also a good exercise of your intuition about the homogeneous perspective transformation. The calculations for this feat have much in common with those you are probably already doing for clip culling. The algorithm developed here always returns a screen rectangle that is guaranteed to completely enclose the image of the 3D object.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613